Citation Nr: 0511328	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  04-30 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for neuropathy of the 
lateral femoral cutaneous nerve of the right lower extremity, 
currently assigned a 10 percent evaluation.

2.  Entitlement to an increased rating for neuropathy of the 
lateral femoral cutaneous nerve of the left lower extremity, 
currently assigned a 10 percent evaluation.

3.  Entitlement to an increased rating for duodenal ulcer 
disease, status post vagotomy and pyloroplasty, currently 
assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



WITNESSES AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2003, which assigned 10 percent ratings each for the 
veteran's femoral cutaneous nerve neuropathy of the right and 
left lower extremities, previously evaluated as 
noncompensable, and denied an increased rating for duodenal 
ulcer disease.  

In his June 2003 notice of disagreement, the veteran 
contended that he was unemployable due to his service-
connected lower extremity disability.  The issue of 
entitlement to a total disability based on individual 
unemployability (TDIU) rating has not been addressed by the 
RO, and is referred to the RO for appropriate action.  The RO 
should consider the Board's decision in this case in the 
determination of whether the veteran is unemployable due to 
his service-connected disabilities. 

The Board also observes that the veteran's contentions 
regarding his bilateral lateral femoral cutaneous neuropathy 
have been focused, in large part, on his symptoms of 
quivering (fasciculations) and cramps in the legs.  Recent 
treatment records show a diagnosis of benign fasciculation 
cramp syndrome, for which service connection is not in 
effect.  The RO should address the claim of service 
connection for the benign fasciculation cramp syndrome.

In March 2005, the appellant and his son appeared at a 
videoconference hearing held before the undersigned.  


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular 
evaluation of 10 percent provided for neuropathy of the 
lateral femoral cutaneous nerve of the right lower extremity, 
and an exceptional or unusual disability picture such as to 
render impractical the application of the regular schedular 
standards has not been shown.

2.  The veteran is in receipt of the maximum schedular 
evaluation of 10 percent provided for neuropathy of the 
lateral femoral cutaneous nerve of the left lower extremity, 
and an exceptional or unusual disability picture such as to 
render impractical the application of the regular schedular 
standards has not been shown.

3.  Duodenal ulcer disease, status post vagotomy and 
pyloroplasty, is manifested by impairment of health with 
anemia and weight loss, without periodic vomiting, recurrent 
hematemesis, or melena.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
rating for neuropathy of the lateral femoral cutaneous nerve 
of the right lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code 8529 (2004).  

2.  The criteria for an evaluation in excess of 10 percent 
rating for neuropathy of the lateral femoral cutaneous nerve 
of the left lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code 8529 (2004).  

3.  The criteria for a 40 percent rating for duodenal ulcer 
disease, status post vagotomy and pyloroplasty, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7305 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Although the present level 
of disability is of primary concern in determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  See 38 C.F.R. § 4.2 
(2004); Francisco v. Brown, 7 Vet.App. 55 (1994); Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).  

Service medical records show that the veteran weighed 150 
pounds at the time of his pre-induction examination in 
January 1951, and 121 pounds on his separation examination in 
March 1953.  During service, he was treated on numerous 
occasions for epigastric and stomach pain; a gastrointestinal 
series was not conducted.  Shortly after service, he was 
treated by a private doctor for ulcer disease.  In March 
1957, he was hospitalized in a VA facility, and duodenal 
ulcer disease was diagnosed.  

In an April 1957 rating decision, service connection for mild 
duodenal ulcer was granted, and a 10 percent rating assigned.  
He was again hospitalized in October 1957, and in November 
1957, a 20 percent rating was assigned.  

On a VA examination in September 1962, the veteran weighed 
160 pounds; based on that and other findings, his rating was 
reduced to 10 percent in an October 1962 rating decision, but 
was increased to 20 percent again in a July 1963 rating 
decision.  

The veteran was hospitalized in a VA facility from September 
to October 1975, due to a history of epigastric pain, nausea, 
and weight loss during the past 8 months of 30 pounds.  Upper 
gastrointestinal series disclosed a scarred duodenum.  He 
underwent vagotomy and pyloroplasty.  Following a temporary 
total rating for two months, the 20 percent schedular rating 
was restored, and has been in effect since December 1975.  

In December 1975, the veteran was hospitalized in a VA 
facility for complaints of numbness and tingling in his 
thighs which he had noticed since the surgery in September 
1975.  It was determined that the most likely etiology was 
the rapid weight loss with the slight trauma of his 
operation, causing bilateral lateral femoral cutaneous nerve 
palsy.  In a May 1978 rating decision, service connection was 
granted for bilateral lateral femoral cutaneous neuropathy, 
rated noncompensably disabling.  The noncompensable 
evaluation remained in effect until the current claim, when a 
10 percent evaluation for lateral femoral cutaneous 
neuropathy was granted for each lower extremity.

Subsequently, during a VA hospitalization from August to 
September 1978, the veteran was diagnosed with neuromyotonia, 
also affecting his lower extremities; service connection for 
this disability was denied by the Board in a May 1980 
decision, and again in a July 1987 decision.

Records from E. Rigdon, M.D., dated in 1997, show that the 
veteran was diagnosed with peripheral vascular disease, for 
which he underwent bypass surgery.  Service connection for 
peripheral vascular disease was denied by an unappealed 
rating decision.   

The current appeal ensues from a claim for increased ratings 
received in January 2003.  As the criteria for evaluating 
peripheral neuropathy and duodenal ulcer disease differ 
entirely, each will be discussed separately below.  




A.  Bilateral Lateral Femoral Cutaneous Neuropathy

Diagnostic Code 8529 provides a rating maximum of 10 percent 
for paralysis of the external cutaneous nerve of the thigh.  
38 C.F.R. § 4.124a, Diagnostic Code 8529.  No higher rating 
is assignable under Code 8529; thus, the veteran's 10 percent 
evaluation for neuropathy involving each lower extremity is 
the maximum rating provided under that diagnostic code.  

A separate or alternate evaluation is not warranted under 
another diagnostic code, because the veteran is only service-
connected for the bilateral lateral femoral cutaneous 
neuropathy.  In this regard, as noted above, service 
connection has been previously denied for peripheral vascular 
disease and neuromyotonia.  On a VA examination in March 
2003, the examiner found that the bilateral lateral femoral 
cutaneous neuropathy was manifested by complete sensory loss 
on the right, and moderate on the left, with some allodynia.  
More diffuse neuropathic pain in the lower extremities was 
thought to be due to his bypass surgery (for peripheral 
vascular disease).  Most importantly, the fasciculations, 
cramps, and true muscle weakness were not thought to be 
related to the service-connected neuropathy.  Such a finding 
provides negative evidence against this claim. 

The complaints of burning, stinging, and other pain are 
contemplated by the 10 percent evaluations currently in 
effect.  In this regard, neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  38 C.F.R. § 4.123.

VA treatment records show the veteran has continued to be 
followed for his bilateral lower extremity problems, but do 
not, unfortunately, show a connection to his service-
connected disability.  In December 2003, it was concluded 
that his B12 deficiency was not likely responsible for the 
symptoms.  Following a work-up including electromyogram and 
nerve conduction studies in February 2004, it was determined 
that he had benign fasciculation cramp syndrome, for which 
service connection is not in effect.  

With regard to the veteran's own testimony, while the veteran 
may speak about his difficulties, he does not have the 
medical expertise to determine which of his difficulties are 
the result of his service connected disabilities and which 
are the result of his nonservice connected disorders.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The veteran's son's testimony, who is a 
doctor, did not address this issue, indicating only that he 
continues to have the "same symptoms" that seem to be 
getting worse.  See March 2005 Hearing Transcript at page 9.   

The veteran's bilateral lateral femoral cutaneous neuropathy 
has been assigned the maximum allowable rating, and, since 
his service-connected disability is limited to that 
condition, an evaluation under another diagnostic code is not 
warranted.  As the preponderance of the evidence is against 
the claim for a higher rating, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2004).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.

The Board does not have the authority to assign an 
extraschedular higher rating in the first instance, and under 
the circumstances of the present case there is no basis to 
refer the matter to designated VA officials for consideration 
of an extraschedular rating.  See VAOPGCPREC 6-96; Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  

The evidence does not present an exceptional or unusual 
disability picture that markedly interferes with employment 
as to render impractical the application of the regular 
schedular standards.  As noted above, service connection is 
not in effect for the veteran's lower extremity peripheral 
vascular disease, neuromyotonia, or benign fasciculation 
cramp syndrome.  The symptoms the veteran primarily complains 
of are quivering, cramps, stinging and burning.  The 
quivering (fasciculations) and cramps, however, are not part 
of the service-connected disability, and the symptoms of the 
bilateral lateral femoral cutaneous neuropathy, alone, are 
contemplated by the ratings currently in effect, and have not 
been shown to have impacted employment or necessitated 
hospitalization in recent years.  Thus, the evidence does not 
show that the veteran's service-connected bilateral lateral 
femoral cutaneous neuropathy presents such an exceptional or 
unusual disability picture so as to render impractical the 
application of regular schedular standards.  Therefore, the 
Board concludes that the veteran is adequately compensated by 
application of regular schedular standards and that referral 
for extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted.

B.  Duodenal Ulcer Disease 

Currently, the veteran is in receipt of a 20 percent rating 
for duodenal ulcer disease under diagnostic code 7305, which 
contemplates moderate disease, with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or with continuous moderate manifestations.  For 
a moderately severe ulcer disease, with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, a 40 percent rating is 
applicable.  Severe disease, with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health, warrants a 60 percent rating.  38 C.F.R. Part 4, Code 
7305 (2004).  

On a VA examination in March 2003, the veteran reported that 
his gastrointestinal symptoms had increased in severity over 
the past two years.  His weight was stable, at 136.2 pounds.  
However, a complete blood count (CBC) disclosed abnormally 
low levels of red blood cells, hemoglobin, and hematocrit.  
Subsequent treatment records show that the veteran's weight 
has generally been about 127 to 130 pounds; he is 6 feet 
tall.  He has been described as "very thin."  In addition, 
in July 2003, a B12 deficiency was diagnosed; the medical 
records show this condition has been attributed to his 
service-connected gastrointestinal condition.  In February 
2004, it was noted that he had been anemic on his most recent 
CBC.  Private medical records dated in August 2004 again show 
abnormally low levels of red blood cells, hemoglobin, and 
hematocrit.  

Although he does not currently have an active ulcer, he has a 
scarred duodenum, and H. Pylori tests have been positive.  
While the current evidence shows that his weight has been 
relatively stable, weight loss is to be compared with his 
weight before the disease.  See 38 C.F.R. § 4.112.  He lost 
30 pounds during service, and does not appear to have reached 
his post-service documented high of 160 pounds for many 
years.  Moreover, he is 6 feet tall, and the weight he is 
able to maintain is only about 130 pounds.  In addition, 
anemia has been documented in the recent medical records.  He 
also requires regular treatment, and must take medication for 
the condition, evidence of impairment of health.  The 
veteran's difficulties with this condition were clearly noted 
within his testimony before the Board.

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

When considered with the established presence of anemia and 
weight loss, a 40 percent rating is applicable.  

A higher rating, of 60 percent, is not warranted, as the 
evidence does not indicate the presence of severe disease, 
with periodic vomiting, recurrent hematemesis, or melena.  
The veteran's own statements would not support such a 
finding.  

In sum, the impairment of health with anemia and weight loss, 
due to post-operative residuals of duodenal ulcer disease, 
warrant an increased rating to 40 percent, but no higher.  In 
reaching this determination, the benefit-of-the-doubt rule 
has been applied.  See 38 U.S.C.A. § 5107(b); Ortiz, supra; 
Gilbert, supra.  

II.  The Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  In order to comply with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), the notice to the veteran must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Court 
stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In a letter dated in February 2003, prior to the April 2003 
rating action on appeal, the RO informed the veteran of the 
evidence necessary to substantiate his increased rating 
claims, and of his and VA's respective obligations to obtain 
specified different types of evidence.  Although he was not 
explicitly told to submit all pertinent evidence in his 
possession, the detailed explanation contained in that letter 
served to convey that information.  Additional information 
concerning the evidence necessary to substantiate his claim, 
the relevant legal authority, and of the reasons his claim 
was denied was provided in the April 2003 rating decision, 
August 2004 statement of the case, and October 2004 
supplemental statement of the case.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Service medical records are of 
record, VA and private treatment records have been obtained, 
and an examination was provided.  Social Security 
Administration (SSA) records were requested, but that agency 
responded that the records had been destroyed.  The veteran 
testified at a videoconference hearing before the undersigned 
in March 2005.  At that time, it was indicated by the veteran 
that we have all available medical records.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

A rating in excess of 10 percent for neuropathy of the 
lateral femoral cutaneous nerve of the right lower extremity 
is denied.

A rating in excess of 10 percent for neuropathy of the 
lateral femoral cutaneous nerve of the left lower extremity 
is denied.

A 40 percent rating for duodenal ulcer disease, status post 
vagotomy and pyloroplasty, is granted.


	                        
____________________________________________
	JOHN C. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


